Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19, line 5, 7; claim 26, line 1 is objected to because of the following informalities:  “heat” should be - -heat- -.  Appropriate correction is required.
Claim 32, line 2 is objected to because of the following informalities:  “a rotor” should be - -the rotor- -.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “power storage device” in claim 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 19, 20, 22, 26, 28, 30-32, 35, 37, 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnano et al (US 2853638 as referenced in OA dated 4/28/2020) in view of Macchia (US 20100327588 as referenced in OA dated 4/28/2020) and Nordin (US 20130043342 as referenced in OA dated 4/28/2020).
Regarding claim 19, Bonnano discloses a method of heating an exposed surface (The compressor inlet, Figure 1; 10,  to prevent ice in Column 1, lines 22-26.  From the disclosure of Bonnano, windings 37 heat up to heat 21 which then heats 10), the method comprising: 
generating a varying magnetic field (Column 2, lines 21-33) encompassing windings (Figure 2; 37), thereby inducing a current within the windings that generates heat (Column 2, line 55-59); 
transferring the heat from the windings to the exposed surface (Column 2, line 55-59).
Bonnano does not disclose an array of carbon nanotubes thermally conductively coupled to the exposed surface,
the varying magnetic field encompassing an array of carbon structures, the current within the array of carbon structures that generates heat; 
transferring the heat, via a thermal conductor, from the array of carbon structures to the array of carbon nanotubes; and
transferring the heat from the array of carbon nanotubes to the exposed surface.
However, Macchia teaches generating a varying magnetic field encompassing an array of carbon structures (Figure 3A; 48. Paragraph 0019), thereby inducing a current within the array of carbon structures (Paragraph 0022) that generates heat (Because no conductor is perfect, every conductor resists electron flow to some extent. The energy of the electrons that do not travel completely through is converted to heat because conservation of energy. Thus, the current in this conductor also produces heat).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bonnano wherein the varying magnetic field encompassing an array of carbon structures, the current within the array of carbon structures that generates heat as taught by and suggested by Macchia in order to provide a suitable material to form an adequate type of magnetic field circuit (Paragraph 0019.  The combination  forms the windings of Bonnano with the carbon nanotube windings of Macchia).
Bonnano in view of Macchia does not disclose an array of carbon nanotubes thermally conductively coupled to the exposed surface,
transferring the heat, via a thermal conductor, from the array of carbon structures to the array of carbon nanotubes; and
transferring the heat from the array of carbon nanotubes to the exposed surface.
However, Nordin teaches a method of heating an exposed surface (Figure 1; 5) having an array of carbon nanotubes (Figure 1; 19, 19’, 19’’. Paragraph 0019, 0080, 0081)  thermally conductively coupled to the exposed surface, the method comprising: 
transferring heat, via a thermal conductor (Figure 1; 27), from a current supply (Figure 1; 38. This is analogous to the magnetic field generator of Bonnano and Macchia because the magnetic field generators supply a current to the windings. This current to the windings (which are the array of carbon structures) of Bonnano in view of Macchia supplies current to heat the array of carbon nanotubes of Nordin via the thermal conductor of Nordin.  Paragraph 0081) to the array of carbon nanotubes; and
transferring the heat from the current supply to the exposed surface (Paragraph 0080 and 0081).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bonnano in view of Macchia to include an array of (In the context of Bonnano in view of Macchia and Nordin, the current supply of Nordin is analogous to the magnetic field generator of Bonnano and Macchia because the magnetic field generators supply a current to the windings. This current to the windings (which are the array of carbon structures) of Bonnano in view of Macchia supplies current to heat the array of carbon nanotubes of Nordin via the thermal conductor of Nordin) to the array of carbon nanotubes; and transferring the heat from the array of carbon nanotubes to the exposed surface as taught by and suggested by Nordin in order provide a cost effective and flexible manufacture of integrated heaters (Paragraph 0064.  The combination uses the thermal conductors and wall structure of Nordin from the windings of Bonnano).
Regarding claim 20, Bonnano in view of Macchia and Nordin teach the invention as claimed.
Bonnano further discloses wherein the generating the varying magnetic field comprises rotating a rotor (Figure 1; 24) within an engine (Figure 1. Column 2, lines 21-33).
Regarding claim 21, Bonnano in view of Macchia and Nordin teach the invention as claimed.
Bonnano further discloses wherein the varying magnetic field passes through at least a portion of a nacelle (Figure 1; 21, 31, 32 form a nacelle) encompassing the rotor (Column 2, lines 21-33).
Regarding claim 22, Bonnano in view of Macchia and Nordin teach the invention as claimed.
Bonnano further discloses wherein the varying magnetic field passes through at least a portion of a nacelle (Figure 1; 21, 31, 32 form a nacelle) encompassing the rotor (Column 2, lines 21-33).
Regarding claim 26, Bonnano in view of Macchia and Nordin teach the invention as claimed.
Bonnano further discloses transferring the heat from the windings (In the context of Bonnano in view of Macchia in view of Nordin, the windings are the arrays of carbon structures) to a stator (Figure 2, 21 is a stator, Column 2, line 55-59) thermally conductively coupled to the windings.
Regarding claim 28, Bonnano in view of Macchia and Nordin teach the invention as claimed.
Bonnano does not disclose wherein the array of carbon structures comprises a graphene sheet.
However, Macchia teaches wherein the array of carbon structures comprises carbon nanotubes (Paragraph 0019).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bonnano wherein the array of carbon structures comprises carbon nanotubes as taught by and suggested by Macchia in order to provide a suitable material to form an adequate type of magnetic field circuit (Paragraph 0019.  This is the same combination as claim 19).
Bonnano in view of Macchia does not teach wherein the array of carbon structures comprises a graphene sheet.
However, Nordin teaches carbon nanotubes can be substituted with graphene (Paragraph 0020).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Nordin in view of Macchia wherein the array of carbon structures comprises a graphene sheet (substituting the carbon nanotubes of Macchia with graphene makes the array of carbon structures comprise a graphene sheet) as taught by and suggested Nordin in order to provide similar electrical and thermal properties as carbon (Paragraph 0020.  The modification has the array of carbon structures being a graphene sheet).
Regarding claim 30, Bonnano discloses method of heating an exposed surface (The compressor inlet, Figure 1; 10, to prevent ice in Column 1, lines 22-26.  From the disclosure of Bonnano, windings 37 heat up to heat 21 which then heats 10) of a turbine engine (Figure 1. Column 2, lines 21-33) having a rotor (Figure 1; 24) and a stator (Figure 2, 21 is a stator, Column 2, line 55-59), the method comprising: 
generating heat within windings (Figure 2; 37) located on the stator and confronting the rotor by varying a magnetic field (Column 2, lines 21-33) encompassing the windings; 
transferring the generated heat from the windings the exposed surface (Column 2, line 55-59).
Bonnano does not disclose generating heat within an array of carbon structures located on the stator and confronting the rotor by varying a magnetic field encompassing the array of carbon structures; 
transferring, via a thermal conductor, the generated heat from the array of carbon structures to an array of carbon nanotubes thermally conductively coupled to the exposed surface; and 
transferring the generated heat from the array of carbon nanotubes to the exposed surface.
However, Macchia teaches a method for a turbine engine (Figure 1; 10) comprising: 
generating heat (Because no conductor is perfect, every conductor resists electron flow to some extent. The energy of the electrons that do not travel completely through is converted to heat because conservation of energy. Thus, the current in this conductor also produces heat) within an array of carbon structures (Figure 3A; 48) by varying a magnetic field encompassing the array of carbon structures (Paragraph 0019 and 0022).
(In the context of Bonnano in view of Macchia, using carbon nanotubes as the windings of Bonnano has the carbon nanotubes located on the stator and confronting the rotor because the windings of Bonnano are located on the stator and confront the rotor) located on the stator and confronting the rotor by varying a magnetic field encompassing the array of carbon structures as taught by and suggested by Macchia in order to provide a suitable material to form an adequate type of magnetic field circuit (Paragraph 0019.  The combination  forms the windings of Bonnano with the carbon nanotube windings of Macchia).
Bonnano in view of Macchia does not teach transferring, via a thermal conductor, the generated heat from the array of carbon structures to an array of carbon nanotubes thermally conductively coupled to the exposed surface; and 
transferring the generated heat from the array of carbon nanotubes to the exposed surface.
However, Nordin teaches a method of heating an exposed surface (Figure 1; 5), the method comprising: 
transferring, via a thermal conductor, the generated heat from a current supply (Figure 1; 38. This is analogous to the magnetic field generator of Bonnano and Macchia because the magnetic field generators supply a current to the windings. This current to the windings (which are the array of carbon structures) of Bonnano in view of Macchia supplies current to heat the array of carbon nanotubes of Nordin via the thermal conductor of Nordin.  Paragraph 0081) to an array of carbon nanotubes (Figure 1; 19, 19’, 19’’. Paragraph 0019, 0080, 0081)  thermally conductively coupled to the exposed surface; and 
transferring the generated heat from the current supply to the exposed surface (Paragraph 0080 and 0081).
(In the context of Bonnano in view of Macchia and Nordin, the current supply of Nordin is analogous to the magnetic field generator of Bonnano and Macchia because the magnetic field generators supply a current to the windings. This current to the windings (which are the array of carbon structures) of Bonnano in view of Macchia supplies current to heat the array of carbon nanotubes of Nordin via the thermal conductor of Nordin) to an array of carbon nanotubes thermally conductively coupled to the exposed surface; and transfer the generated heat from the array of carbon nanotubes to the exposed surface as taught by and suggested by Nordin in order to provide a cost effective and flexible manufacture of integrated heaters (Paragraph 0064.  The combination uses the thermal conductors and wall structure of Nordin from the windings of Bonnano).
Regarding claim 31, Bonnano in view of Macchia and Nordin teach the invention as claimed.
Bonnano does not disclose wherein the array of carbon structures comprises a graphene sheet.
However, Macchia teaches wherein the array of carbon structures comprises carbon nanotubes (Paragraph 0019).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bonnano wherein the array of carbon structures comprises carbon nanotubes as taught by and suggested by Macchia in order to provide a suitable material to form an adequate type of magnetic field circuit (Paragraph 0019.  This is the same combination as claim 19).
Bonnano in view of Macchia does not teach wherein the array of carbon structures comprises a graphene sheet.
(Paragraph 0020).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Nordin in view of Macchia wherein the array of carbon structures comprises a graphene sheet (substituting the carbon nanotubes of Macchia with graphene makes the array of carbon structures comprise a graphene sheet) as taught by and suggested Nordin in order to provide similar electrical and thermal properties as carbon nanotubes (Paragraph 0020.  The modification has the array of carbon structures being a graphene sheet).
Regarding claim 32, Bonnano in view of Macchia and Nordin teach the invention as claimed.
Bonnano further discloses the varying the magnetic field comprises rotating the rotor within the turbine engine (Column 2, lines 21-33).
Regarding claim 35, Bonnano in view of Macchia and Nordin teach the invention as claimed.
Bonnano further discloses transferring a portion of the generated heat from the windings (In the context of Bonnano in view of Macchia in view of Nordin, the windings are the arrays of carbon structures) to the stator thermally conductively coupled to the windings (In the context of Bonnano in view of Macchia in view of Nordin, the windings are the arrays of carbon structures).
Regarding claim 37, Bonnano in view of Macchia and Nordin teach the invention as claimed.
Bonnano further discloses wherein the exposed surface is located on a splitter nose (The most upstream or forward portion of Figure 1; 10 is a splitter nose because it splits the air that goes into the compressor and air that does not go into the compressor) within (This nose is within the outermost peripheral surface of 10, so that the splitter nose is within turbine engine).
Regarding claim 39, Bonnano in view of Macchia and Nordin teach the invention as claimed.
Bonnano in view of Macchia does not teach wherein the thermal conductor comprises at least one of carbon nanotubes, aluminum, or copper.
However, Nordin teaches wherein the thermal conductor comprises at least one of carbon nanotubes, aluminum, or copper (Paragraph 0081).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bonnano in view of Macchia wherein the thermal conductor comprises at least one of carbon nanotubes, aluminum, or copper as taught by and suggested by Nordin in order provide a cost effective and flexible manufacture of integrated heaters (Paragraph 0064.  This is the same modification as claim 30)
Regarding claim 40, Bonnano in view of Macchia and Nordin teach the invention as claimed.
Bonnano in view of Macchia does not teach arranging the array of carbon nanotubes within a layered anti-icing structure having an insulation layer and an erosion protection layer.
However, Nordin teaches arranging the array of carbon nanotubes within a layered anti-icing structure (Figure 1; 2) having an insulation layer (Figure 1; 29. Paragraph 0081) and an erosion protection layer (Figure 1; 7. Paragraph 0049)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bonnano in view of Macchia arranging the array of carbon nanotubes within a layered anti-icing structure having an insulation layer and an erosion protection layer as taught by and suggested by Nordin in order provide a cost effective and flexible manufacture of integrated heaters (Paragraph 0064.  This is the same modification as claim 30).

Claims 21, 23, 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable Bonnano in view of Macchia and Nordin as applied to claim 20, 32 above, and further in view of Henshaw (US 2701092 as referenced in OA dated 10/09/2020).
Regarding claim 21, Bonnano in view of Macchia and Nordin teach the invention as claimed.
Bonnano in view of Macchia and Nordin does not teach the generating the varying magnetic field comprises varying a magnitude of the varying magnetic field by varying a rotational speed of the rotor.
However, Henshaw teaches a method of heating an exposed surface (The exposed surface of the blade, Column 1, lines72-76), the method comprising: 
generating a varying magnetic field (Column 4, line 8-40) encompassing windings (Column 1, 40-51); 
flowing electric current to heat the exposed surface (Column 1, lines 72-76);
wherein the generating the varying magnetic field comprises varying a magnitude of the varying magnetic field by varying a rotational speed of the rotor (Figure 4, Column 4, line 8-40.  H is a function of ω).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bonnano in view of Macchia and Nordin wherein the generating the varying magnetic field comprises varying a magnitude of the varying magnetic field by varying a rotational speed of the rotor as taught by and suggested by Henshaw in order to meet the power requirements for icing prevention (Column 5, line 59-68, Column 5-6, line 84-46.  The modification varies the rotor speed to vary the magnitude of the magnetic field).
Regarding claim 23, Bonnano in view of Macchia and Nordin teach the invention as claimed.

However, Henshaw teaches a method of heating an exposed surface (The exposed surface of the blade, Column 1, lines 72-76), the method comprising: 
generating a varying magnetic field (Column 4, line 8-40) encompassing windings (Column1, 40-51); 
flowing electric current to heat the exposed surface (Column 1, lines 72-76);
wherein the generating the varying magnetic field comprises varying a magnitude of the varying magnetic field by varying a rotational speed of the rotor (Figure 4, Column 4, line 8-40.  H is a function of ω); and 
adjusting a rotational speed (Figure 4; RPM) of the rotor based on a predetermined level (Figure 4; A1, A2, A3) of heat generation (Column 3, line 59-64, 72-75) for the exposed surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bonnano in view of Macchia and Nordin to adjust a rotational speed of the rotor based on a predetermined level of heat generation for the exposed surface as taught by and suggested by Henshaw in order to meet the power requirements for icing prevention (Column 5, line 59-68, Column 5-6, line 84-46. The modification varies the rotor speed to produce a predetermined level of heat).
Regarding claim 33, Bonnano in view of Macchia and Nordin teach the invention as claimed.
Bonnano in view of Macchia and Nordin does not teach wherein the varying the magnetic field comprises varying a rotational speed of the rotor, thereby varying a magnitude of the magnetic field.
However, Henshaw teaches a method of heating an exposed surface (The exposed surface of the blade, Column 1, lines72-76) of a turbine engine (Column 1, line 17-21) (Figure 1; 17, 19) and a stator (Figure 2; 25, 22a, 26, 23a), the method comprising: 
generating heat within windings (The windings about Figure 2; 24.  Column 1, 40-51) located on the stator and confronting the rotor by varying a magnetic field (Column 4, line 8-40) encompassing the windings;
flowing electric current to heat the exposed surface (Column 1, lines 72-76);
wherein the varying the magnetic field comprises varying a rotational speed of the rotor, thereby varying a magnitude of the magnetic field (Figure 4, Column 4, line 8-40.  H is a function of ω).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bonnano in view of Macchia and Nordin wherein the varying the magnetic field comprises varying a rotational speed of the rotor, thereby varying a magnitude of the magnetic field as taught by and suggested by Henshaw in order to meet the power requirements for icing prevention (Column 5, line 59-68, Column 5-6, line 84-46.  The modification varies the rotor speed to vary the magnitude of the magnetic field).
Regarding claim 34, Bonnano in view of Macchia and Nordin teach the invention as claimed.
Bonnano in view of Macchia and Nordin does not teach adjusting a rotational speed of the rotor based on a predetermined level of heat generation for the exposed surface.
However, Henshaw teaches a method of heating an exposed surface (The exposed surface of the blade, Column 1, lines72-76) of a turbine engine (Column 1, line 17-21) having a rotor (Figure 1; 17, 19) and a stator (Figure 2; 25, 22a, 26, 23a), the method comprising: 
generating heat within windings (The windings about Figure 2; 24.  Column 1, 40-51) located on the stator and confronting the rotor by varying a magnetic field (Column 4, line 8-40) encompassing the windings;
(Column 1, lines 72-76);
adjusting a rotational speed (Figure 4; RPM) of the rotor based on a predetermined level (Figure 4; A1, A2, A3) of heat generation (Column 3, line 59-64, 72-75) for the exposed surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bonnano in view of Macchia and Nordin to adjust a rotational speed of the rotor based on a predetermined level of heat generation for the exposed surface as taught by and suggested by Henshaw in order to meet the power requirements for icing prevention (Column 5, line 59-68, Column 5-6, line 84-46. The modification varies the rotor speed to produce a predetermined level of heat).

Claim 25, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnano in view of Macchia and Nordin as applied to claim 19, 30 above, and further in view of Burton (US 20140070054 as referenced in OA dated 4/28/2020).
Regarding claim 25, Bonnano in view of Macchia and Nordin teach the invention as claimed.
Bonnano in view of Macchia and Nordin does not teach storing a generated electric charge from the generating the varying magnetic field.
However, Burton teaches an anti-icing system (The anti-icing system of Paragraph 0002) with an array of carbon nanotubes (The carbon nanotube layer of Paragraph 0002);
storing a generated electric charge (The capacitor of Paragraph 0002) from a flowing electric current (Paragraph 0016. In the context of Bonnano in view of Macchia and Nordin the flowing electric current comes from varying a magnetic field. Column 2, line 21-27 of Bonnano).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bonnano in view of Macchia and Nordin to store a (In the context of Bonnano in view of Macchia and Nordin, the flowing electric current comes from varying a magnetic field. Column 2, line 21-27 of Bonnano) as taught by and suggested by Burton in order to store and supply electricity (Paragraph 0002.  The modification adds a capacitor to store and supply electricity).
Regarding claim 38, Bonnano in view of Macchia and Nordin teach the invention as claimed.
Bonnano in view of Macchia and Nordin does not teach storing a generated electric charge from the array of carbon structures within at least one power storage device.
However, Burton teaches an anti-icing system (The anti-icing system of Paragraph 0002) with an array of carbon nanotubes (The carbon nanotube layer of Paragraph 0002);
storing a generated electric charge (The capacitor of Paragraph 0002) from a flowing electric current (Paragraph 0016. In the context of Bonnano in view of Macchia and Nordin the flowing electric current comes from the windings which are the array of carbon structures. Column 2, line 21-27 of Bonnano) within at least one power storage device (The capacitor of Paragraph 0002).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bonnano in view of Macchia and Nordin to store a generated electric charge from the array of carbon structures (In the context of Bonnano in view of Macchia and Nordin the flowing electric current comes from the windings which are the array of carbon structures. Column 2, line 21-27 of Bonnano) within at least one power storage device as taught by and suggested by Burton in order to store and supply electricity (Paragraph 0002.  The modification adds a capacitor to store and supply electricity).

29, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnano in view of Macchia and Nordin as applied to claim 19, 30 above, and further in view of Production Technology (Power Losses in Cables as referenced in OA dated 4/28/2020).
Regarding claim 29, Bonnano in view of Macchia and Nordin teach the invention as claimed.
Bonnano in view of Macchia and Nordin does not teach wherein the array of carbon structures is spaced from the array of carbon nanotubes by a coupling distance between 0 m and 4 m.
However, Production Technology teaches that the length of the cable/conductor is a results-effective variable that controls the power lost in the cable.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the length of the cable/conductor is a results-effective variable that controls the power lost in the cable.  Thus, the claimed limitation of wherein the array of carbon structures is spaced from the array of carbon nanotubes by a coupling distance between 0 m and 4 m is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bonnano in view of Macchia and Nordin wherein the array of carbon structures is spaced from the array of carbon nanotubes by a coupling distance (The modification makes the thermal conductors of Nordin between 0 m and 4 m).
Regarding claim 36, Bonnano in view of Macchia and Nordin teach the invention as claimed.
Bonnano in view of Macchia and Nordin does not teach wherein the transferring further comprises transferring the generated heat over a distance between 30cm and 400cm from the array of carbon structures to the array of carbon nanotubes.
However, Production Technology teaches that the length of the cable/conductor is a results-effective variable that controls the power lost in the cable.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the length of the cable/conductor is a results-effective variable that controls the power lost in the cable.  Thus, the claimed limitation of transferring the generated heat over a distance between 30cm and 400cm from the array of carbon structures to the array of carbon nanotubes is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bonnano in view of Macchia and Nordin wherein transferring the generated heat over a distance between 30cm and 400cm from the array of (The modification makes the thermal conductors of Nordin between 30cm and 400cm).

Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
Applicant asserts that Bonnano does not teach or suggest generating heat at a first location and transferring that heat via a thermal conductor to a second location.  Examiner respectfully disagrees.  Applicant states that the coils generate at their location.  Column 2, line 55-57 of Bonnano states that these coils heat to the compressor inlet, so that the heat from these coils Figure 2; 37 of Bonnano travels to the compressor inlet 10, via casing 21 which conduct the heat from the coils, so that 21 can be considered a thermal conductor.  As a note, the instant application claims both a stator and a thermal conductor which are two different objects.  The Examiner chooses Figure 2; 21 of Bonnano as being the stator, so that it cannot also be the thermal conductor in terms of the instant application.  However, the stator 21, broadly speaking, is also a thermal conductor because 21 conducts heat to 10.  Figure 1; 10 of Bonnano is considered the compressor inlet because Column 1, line 44-48 of Bonnano describe an air inlet, 10 and Column 1, line 58-61 of Bonnano describe the inlet guide vanes of the compressor being in the air inlet 10.  
Applicant asserts that Nordin does not teach transferring heat via a thermal conductor from an array of carbon structures to an array of carbon nanotubes.  Examiner respectfully disagrees.  Nordin teaches transferring the heat, via a thermal conductor Figure 1; 27, from a current supply Figure 1; 38 to the array of carbon nanotubes.  In the context of Bonnano in view of Macchia and Nordin, the current supply of Nordin is analogous to the magnetic field generator of Bonnano and Macchia because the magnetic field generators supply a current to the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Northwestern (Why Does Electrical Current Make Heat? As referenced in OA dated 10/09/2020) is evidence that the generation of electricity also generates heat.
Gemin et al (US 20170114664) states in paragraph 0048 that batteries and capacitors are equivalents.
Zhang et al (US 20160273456) states in paragraph 0026 that batteries and capacitors are equivalents.
Hyde et al (US 20100126178) states in paragraph 0188 that batteries and capacitors are equivalents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWIN KANG/Examiner, Art Unit 3741